DETAILED ACTION
Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wang et al, US 2016/0059846 discloses a method and device for starting an engine wherein an engine in an automatically stopped state is restarted in a state where the clutch is disengaged (refer to figure 4; 408), performs a torque down control to decrease torque of the engine when the clutch is engaged (t3, t4; 405, 412) and setting a torque to a predetermined lower limit value (value caused by spark timing retard; 412) in accordance with the driving state.  Wang et al at least fails to at least teach or suggest wherein the torque lower limit value includes at least one of a predetermined full open value set when an accelerator opening degree is full open and a predetermined full close value set when the accelerator opening degree is full close.  For at least this reason the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747